Terrar, J.,
delivered the opinion of the court.
The appellant was the superintendent of the poorhouse for the years 1896, 1897, and 1898, which ivas let to him as the krwest bidder. He bid off the keeping of the poorhouse for the year 1896 at $7.75 per month for each pauper; for the year 1897, at $7.95 per month for each pauper ; and for the year 1898, at $9 per month for each pauper.
Upon the trial of the case he showed by the minutes of the board of supervisors that the board had allow’ed divers sums of money, aggregating for the three years several hundred dollars, payable out of the county treasury to sundry persons for money, goods, and other aid to paupers not placed in the poorhouse. *805It. wag not shown whether the indigent persons so aided could have been removed to the poorhouse or not.' However, in two or more instances the plaintiff was allowed to state that a member of the board had given to him, as an excuse for not sending some one to the poorhouse, that if sent, it would have been necessary to have employed a nurse for such person, or some like reason, in order, we suppose, to support an inference that such persons might have been removed to the poorhouse. The minutes of the board of supervisors showed that several hundred dollars were paid out for paupers not confined in the poorhouse, and the insistence of the plaintiff is that the county is bound to support its poor only within the poorhouse, and his suit is for the pioneys expended by the county in aid of paupers not placed in the poorhouse, or for damages for breach of contract in not compelling them to go to the poorhouse. The court gave a peremptory instruction for the county, and the jury found accordingly.
The plaintiff admits that he has been paid for all the inmates of the poorhouse at the rate contracted for by him with the board of supervisors, and it seems to us that he has no ground to sue for breach of contract. His insistence that the board was obliged, by the terms of the contract with him, to place all indigent persons within the poorhouse is not supported by his own pleadings, or by any evidence given in the case.

Affirmed.